DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 4,525,026 (“Elion”) in view of US 2012/0321265 (“Terruzzi”), in view of 
US 2010/0329617 (“Bulters”), in view of US 4,655,545 (“Yamanishi”), and in view of 
US 2011/0274396 (“Nakajima”).
	Regarding claim 1, Elion teaches an optical fiber (Fig. 2) comprising a glass fiber (col. 2, lines 55-62) comprising a core (12) and a cladding (14); a primary resin layer (20) being in contact with the glass fiber and covering the glass fiber (Fig. 2); and a secondary resin layer (22) covering the primary resin layer.
Elion does not teach that the resin composition of the secondary resin layer consists of a cured product of a base resin containing a urethane (meth)acrylate oligomer, a monomer, and a photopolymerization initiator. Terruzzi teaches a resin composition of a secondary resin layer of an optical fiber consisting of a cured product of a base resin containing a urethane (meth)acrylate oligomer, a monomer, and a photopolymerization initiator (pars. [0071], [0077]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the secondary resin layer of Elion so as to consist of a cured product of a base resin containing a urethane (meth)acrylate oligomer, a monomer, and a photopolymerization initiator, as taught by Terruzzi. The motivation would have been to provide a cross-linkable system (par. [0071]).
Elion also does not teach that the inorganic oxide particles are hydrophobic. Bulters teaches optical fiber coatings comprising hydrophobic inorganic oxide particles (par. [0024]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the inorganic oxide particles of Elion so as to be hydrophobic, as taught by Bulters. The motivation would have been to improve polarity tuning (par. [0024]).
Elion further does not teach that a content of the inorganic oxide particles consisting of silicon dioxide is 5% by mass or more and 60% by mass or less based on the total amount of the resin composition. Yamanishi teaches an optical fiber coated with inorganic oxide particles consisting of silicon dioxide at 5% by mass or more and 60% by mass or less based on the total amount of the resin composition (Examples 1, 2, 5). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Elion with the particular inorganic oxide particles taught by Yamanishi. The motivation would have been to absorb undesired fluorine gas and/or hydrofluoric acid (Comparative Examples 1, 2).
Elion finally does not teach that a glass transition temperature of the secondary resin layer is 60°C or more and 120°C or less. Nakajima teaches a glass transition temperature of a secondary resin layer of an optical fiber that is 60°C or more and 120°C or less (Table 1, all Examples). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the secondary resin layer of Elion such that its glass transition temperature is 60°C or more and 120°C or less, as taught by Nakajima. The motivation would have been to minimize effects of thermal expansion (par. [0035]).
Regarding claim 3, Elion teaches sub-micron diameter inorganic oxide particles, with an emphasis that smaller sizes are preferable so as to avoid large micro-bending losses (col. 1, lines 50-68, col. 2, lines 16-30, col. 3, line 18 – col. 4, line 43, Examples 2-4). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to further miniaturize the inorganic oxide particles of Elion so as to explicitly have an average primary particle diameter of 500 nm or less. The motivation would have been to avoid large micro-bending losses (col. 1, lines 50-68).
Regarding claim 4, Elion in view of Terruzzi, Bulters, and Nakajima renders obvious the limitations of the base claim 1. Terruzzi further teaches a Young’s modulus of the secondary resin layer at room temperature (approximately 23 degrees C) between 1000 MPa and 2000 MPa (pars. [0005], [0089]) which substantially overlaps with the claimed range of 1150 MPa to 2700 MPa. Furthermore, there does not appear to be any criticality placed on specific sub-ranges in the present disclosure or in the disclosure of Terruzzi. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the secondary resin layer of Elion so as to have a Young’s modulus within the range of 1150 MPa to 2700 MPa, as suggested by Terruzzi. The motivation would have been to improve mechanical resistance to external stresses (par. [0005]). 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elion in view of Nakajima and Yamanishi.
Regarding claim 5, Elion teaches an optical fiber (Fig. 2) comprising a glass fiber (col. 2, lines 55-62) comprising a core (12) and a cladding (14); a primary resin layer (20) being in contact with the glass fiber and covering the glass fiber (Fig. 2); and a secondary resin layer (22) covering the primary resin layer.
Elion does not teach that a glass transition temperature of the secondary resin layer is 60°C or more and 120°C or less. Nakajima teaches a glass transition temperature of a secondary resin layer of an optical fiber that is 60°C or more and 120°C or less (Table 1, all Examples). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the secondary resin layer of Elion such that its glass transition temperature is 60°C or more and 120°C or less, as taught by Nakajima. The motivation would have been to minimize effects of thermal expansion (par. [0035]).
Elion also does not teach that a content of the inorganic oxide particles consisting of silicon dioxide is 5% by mass or more and 60% by mass or less based on the total amount of the resin composition. Yamanishi teaches an optical fiber coated with inorganic oxide particles consisting of silicon dioxide at 5% by mass or more and 60% by mass or less based on the total amount of the resin composition (Examples 1, 2, 5). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber of Elion with the particular inorganic oxide particles taught by Yamanishi. The motivation would have been to absorb undesired fluorine gas and/or hydrofluoric acid (Comparative Examples 1, 2).
Regarding claim 7, Elion teaches sub-micron diameter inorganic oxide particles, with an emphasis that smaller sizes are preferable so as to avoid large micro-bending losses (col. 1, lines 50-68, col. 2, lines 16-30, col. 3, line 18 – col. 4, line 43, Examples 2-4). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to further miniaturize the inorganic oxide particles of Elion so as to explicitly have an average primary particle diameter of 500 nm or less. The motivation would have been to avoid large micro-bending losses (col. 1, lines 50-68).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elion in view of Nakajima and Yamanishi as applied to claim 5 above, and further in view of Terruzzi.
Elion in view of Nakajima and Yamanishi renders obvious the limitations of the base claim 5. Elion does not teach a Young’s modulus of the secondary resin layer between 1150 MPa and 2700 MPa at 23 degrees Celsius. Terruzzi teaches a Young’s modulus of a secondary resin layer of an optical fiber that at room temperature (approximately 23 degrees C) is between 1000 MPa and 2000 MPa (pars. [0005], [0089]), which substantially overlaps with the claimed range. Furthermore, there does not appear to be any criticality placed on specific sub-ranges in the present disclosure or in the disclosure of Terruzzi. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the secondary resin layer of Elion so as to have a Young’s modulus within the range of 1150 MPa to 2700 MPa, as suggested by Terruzzi. The motivation would have been to improve mechanical resistance to external stresses (par. [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883